Citation Nr: 0738080	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbar spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the benefit sought on 
appeal.  The veteran appealed the May 2006 Board decision 
that also denied an increased rating.  The appeal has been 
returned to the Board pursuant to a June 2007 order of the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion by the parties.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service 
connected arthritis of the lumbar spine was not manifested by 
severe limitation of motion of the lumbar spine, even taking 
into account the veteran's complaints of pain; or pronounced 
intervertebral disc syndrome; or severe lumbosacral strain.

2.  For the period from September 26, 2003, there is no 
evidence that the arthritis of the lumbar spine was 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine; or separate associated objective 
neurological abnormalities; or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service 
connected arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5295 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5237 (effective as of September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2007).  An evaluation of the extent of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Service connection for the veteran's lumbar back disability 
has been effect for decades.  See October 1983 rating 
decision.  He was granted service connection for arthritis, 
L5, lumbar spine, due to trauma, and was assigned a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective November 27, 1982.  
Thereafter, the RO applied Diagnostic Code 5295 in 
conjunction with Diagnostic Code 5010, and increased the 
rating to 10 percent, effective November 27, 1982, and to 20 
percent, effective March 7, 1997.  See May 1997 rating 
decision.  The 20 percent evaluation was continued pursuant 
to the July 2002 rating decision, which is the subject of 
this appeal.  The RO subsequently granted an increase to 30 
percent, effective March 26, 2002, the date on which the 
increased rating claim was received.  See September 2005 
rating decision.  The veteran's appeal for an increased 
rating, however, remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively. Both the old and new criteria apply, 
but the substantive new criteria cannot be applied before 
their effective date of September 26, 2003.  The criteria for 
evaluating arthritis due to trauma, which is rated as 
degenerative arthritis, have not changed during the pendency 
of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2007).

In light of the amendments to the applicable criteria, the 
Board evaluates the claim in accordance with the effective 
dates of the rating criteria, before and as of September 26, 
2003, as follows:

A.  Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
40 percent evaluation for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) 
and (2003).

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments permitted schedular ratings higher 
than 30 percent.  Diagnostic Code 5285 permitted a 60 or 100 
percent rating for a fracture of the vertebra, depending on 
severity.  Complete bony fixation (ankylosis) of the spine 
allowed either a 60 or 100 percent rating, depending on 
severity and whether ankylosis is favorable or unfavorable, 
under old Diagnostic Code 5286.  Diagnostic Code 5287 
provided a 40 percent evaluation for unfavorable ankylosis of 
the cervical spine.  Also, under old Diagnostic Code 5289, 
favorable ankylosis of the lumbar spine would have permitted 
a 40 percent rating and unfavorable ankylosis would have 
permitted a 50 percent rating.  Diagnostic Code 5292 provided 
a 40 percent rating for severe limitation of motion of the 
lumbar spine.  These diagnostic codes are not applicable to 
the current situation, however, as there is no evidence that 
the veteran had a fractured vertebra, complete ankylosis of 
the spine, ankylosis of the cervical or lumbar spine, or 
severe limitation of motion of the lumbar spine.

Prior to September 23, 2002, Diagnostic Code 5293 provided a 
40 percent evaluation for recurrent attacks of severe 
intervertebral disc syndrome (IVDS) with intermittent relief; 
a 60 percent evaluation was permitted for pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain on motion and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  This criteria took into account both orthopedic 
and neurological manifestations of IVDS.  From September 2002 
until a subsequent amendment in September 2003, Diagnostic 
Code 5293 provided 40 and 60 percent ratings for IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and episodes having a total duration of at least six weeks 
during the past one year, respectively. See 38 C.F.R. § 4.71a 
(2003) and 67 Fed. Reg. at 54,349 (2002).  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003).  Pursuant to the September 2002 
amendments, orthopedic and neurological manifestations of 
IVDS were to be evaluated separately, using the criteria for 
the most appropriate orthopedic and neurologic diagnostic 
code(s).  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2) (2003).

The record does not support a rating in excess of 30 percent 
under the regulations that were in effect prior to September 
2003.  The veteran has continuously been rated under the 
diagnostic criteria for lumbosacral strain, but an increased 
rating under old Diagnostic Code 5295 is not warranted.  The 
March 2001 report from Field Clinic of Chiropractic showed 
range of motion of the lumbar spine as flexion to 60 degrees, 
extension to 30 degrees, and lateral flexion to 20/10 
degrees.  The veteran reported radiation of pain into the 
buttocks and left posterior thigh.  The veteran's May 2002 VA 
examination showed no palpable paraspinal tenderness and no 
spasms.  The neurological examination showed diminished 
sensation in the right lower extremity.  The medical evidence 
did not show severe strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Nor is there evidence to support an increased rating under 
the criteria for IVDS. Although the veteran did exhibit 
volitional limitation due to pain prior to September 23, 
2002, and the March 2001 treatment record from Field Clinic 
of Chiropractic showed radiation of pain into the buttocks 
and left posterior thigh, there was no indication he suffered 
from recurrent attacks of severe IVDS with intermittent 
relief, or persistent symptoms compatible with sciatic 
neuropathy.  Although neurological examination found 
diminished sensation in the right lower extremity during a 
May 2002 VA C&P examination, the veteran was able to squat 
and perform the heel and toe walk.  The right extremity 
straight leg lift was zero to 30 degrees, with pain, and the 
left extremity was zero to 80 degrees.  An August 2002 
orthopedic clinic follow up found no definite spasm or 
splinting with range of motion testing; the sciatic nerve 
stretch test was negative and neuromuscular examination was 
within normal limits.  The medical evidence does not 
demonstrate any significant neurological impairment which 
could even remotely be described as severe IVDS; recurring 
attacks, with intermittent relief.  As such, a rating in 
excess of 30 percent is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Nor is an increased rating warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) for incapacitating episodes.  
There is no evidence that the veteran exhibited any 
incapacitating episodes, as defined in the rating schedule, 
related to IVDS.  Furthermore, although Dr. Field, who the 
veteran saw for chiropractic services, indicated that the 
veteran's back condition was affecting his legs, no 
neurological test results conducted by Dr. Field have been 
associated with the claims folder.  See February 2003 letter 
from Dr. Field.  Moreover, neurological examination conducted 
during a March 2003 annual primary care examination found his 
motor function was 5/5 throughout and his sensory function 
was also grossly intact, although the veteran did complain of 
pain in his right leg upon straight leg raising at 45 
degrees.



B.  Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IVDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  The rating criteria for 
lumbosacral strain, which has been used to evaluate the 
veteran's disability, is included and is found at Diagnostic 
Code 5237 (2005).

Under Diagnostic Codes 5235-5242, a 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire spine merits a 100 
percent disability rating.  Notes to the new spine disability 
rating criteria specify that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2005), Note (1).

Under the new criteria, ratings for IVDS based on 
incapacitating episodes range from 10 percent to 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months are assigned a 40 percent rating.  To warrant a 60 
percent rating, there must be evidence that the veteran was 
incapacitated for a minimum of six weeks during the prior one 
year.  Id.  The definition of an incapacitating episode 
remains the same as it was prior to the September 26, 2003 
amendments.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005), Note (1).  As there is no evidence of record to 
suggest that bed rest and treatment by a physician has been 
prescribed, a rating under this provision is inapplicable.

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 30 
percent.  During the June 2005 VA C&P examination, the 
veteran reported pain across his low back that radiates to 
the lateral aspect of the left hip and leg, and to the medial 
area of the left foot, which gets numb.  He described a sharp 
pain that is aggravated even when lifting his hips 30 degrees 
above seat level.  Physical examination revealed no cervical 
spine tenderness and no limitation in the range of motion of 
the cervical spine.  Examination of the rest of the spine 
showed local areas of tenderness in the lower lumbar region 
and left sacroiliac area, and gentle palpation triggered a 
subjective, very sudden, stabbing type pain.  Lumbar flexion 
was 30 degrees when he felt an increase in low back pain; 
extension was zero degrees.  Lateral bending was 30 degrees 
to the left and right; rotation was 20 degrees to the left 
and right, with subjective increase in pain on ranges of 
motion.  Repetitive motion was not possible because of his 
increasing low back pain.  No postural abnormality or fixed 
deformity was found.

Based on the physical examination, ratings of 50 and 100 
percent are not warranted for orthopedic manifestations 
associated with arthritis of the lumbar spine, as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  Nor is a rating of 40 percent 
warranted.  There is no evidence of unfavorable ankylosis of 
the entire cervical spine or favorable ankylosis of the 
entire thoracolumbar spine.  As for whether the veteran is 
unable to flex beyond 30 degrees, although the VA examiner in 
June 2005 did not provide a specific range of motion for the 
veteran's lumbar spine, it is inferred that the statement 
"lumbar flexion is 30 degrees when he feels an increase in 
his low back pain" indicates flexion beyond 30 degrees was 
possible.  Moreover, limitation of flexion to only 30 degrees 
was not reported in the other medical records and reports.

As noted above, any associated objective neurologic 
abnormalities are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  
38 C.F.R. § 4.71a (2005), Note (1).  The Board acknowledges 
that the veteran has complained of pain radiating to his 
legs.  See e.g., September 2002 orthopedics clinic follow up 
(some back pain that runs down to his right lower extremity); 
February 2003 letter from Dr. Field (low back condition 
affecting his legs); December 2003 primary care unscheduled 
note (pain radiating to both legs but is able to move both 
legs).  In May 2004, an impression of low back pain radiating 
to left leg with paresthesias was made, but nerve compression 
was ruled out.  See primary care progress note.  A June 2004 
VA MRI report showed mild disc space narrowing with effacing 
the anterior subarachnoid space and impression on the S1 
nerve roots; an August 2004 VA treatment record showed 
history of left leg sciatica with numbness/tingling, weakness 
in the left leg, and nocturia, but no evidence of bladder or 
bowel impairment.  It was noted that the veteran's left leg 
was tender to touch on the calf or ankle, which is not 
typical for a back problem.  The neurological examination was 
normal in motor and sensory examination; the knee jerk reflex 
was 0/2 bilaterally and the ankle jerk reflex was 0/2 on the 
left and 1/2 on the right.  

October 2004 VA treatment records show that the veteran was 
seen for complaints of low back pain after lifting and 
changing a flat tire.  He had pain in his right low back 
going down the right leg lateral side to just above the 
ankle.  He reported having problems with sitting, but no 
bowel or bladder problems.  Upon neurological examination in 
June 2005, knee jerk response was found to be the contraction 
of the left and right thigh muscle on tapping the knee; there 
was subjective numbness down the left lower extremity, but 
there was still intact sensitivity to tactile stimulus down 
to the left toes and Achilles tendon reflex was negative.  
See June 2005 VA C&P examination report.  A diagnosis of 
posterior central disc herniation, L5-S1, was made, but the 
VA examiner opined that it was more likely than not that this 
disability is related to the veteran's service-connected 
arthritis of the lumbar spine.  See id.  There is no 
electrodiagnostic evidence of sensory or motor peripheral 
neuropathy or L/S radiculopathy (L3, L4, L5, or S1 
bilaterally).  The veteran does have some neurological 
manifestations of the disc herniation.  The veteran has not, 
however, been diagnosed with separate associated objective 
neurological abnormalities attributed to the service-
connected disability; as such, a separate rating for 
neurological manifestations associated with the veteran's 
service-connected arthritis of the lumbar spine is not 
warranted.

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  Treatment records from Nathan 
Chiropractic dated October 2004 to March 2005 show complaints 
of back spasms.  During the June 2005 VA examination, the 
veteran reported limited physical capabilities, indicating 
that walking roughly 75 feet between the parking lot and his 
office, and prolonged sitting for more than 25 minutes, hurts 
his back.  He also reported that he has to pull himself up 
using the handrail to get into his truck, and that he has to 
slide down to get out due to the difficulty in lifting his 
body and lower extremities.  The veteran also indicated that 
his back pain increases with bending while trying to dress 
and undress, and the examiner noted that pain increased at 30 
degrees of flexion.  The examination report in June 2005 
noted that repetitive motion of the back was not possible due 
to pain.  Although the Board acknowledges that the veteran 
exhibits additional limitation due to pain, a higher rating 
on the basis of limitation of function due to pain is not 
warranted, as the VA examiner found no evidence of weakness 
or postural abnormality and the limitation of function due to 
the pain is not shown to approximate the findings needed to 
support a higher disability evaluation.  Although pain 
increased at 30 degrees of flexion, the record does not 
support a conclusion that the veteran's flexion is limited to 
30 degrees by pain, as the veteran was able to flex to a 
greater degree, nor do other records describe flexion as 
limited to only 30 degrees or less due to pain.  Furthermore, 
separate ratings due to pain alone are not required under the 
Schedule.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In conclusion, the preponderance of the evidence is against 
the claim.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran's appeal was remanded in December 2004 in order 
to effect compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of obtaining additional 
information about medical care providers, and affording the 
veteran orthopedic and neurological examinations.  The Board 
rendered a decision in May 2006 which denied the benefit 
sought on appeal.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 
2007 order the Court granted a joint motion for remand.

Pursuant to the December 2004 remand, the veteran was advised 
of the necessary evidence to substantiate his claim; that the 
RO would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See March 
2005 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.

The claim for service connection for the disability at issue 
was substantiated decades ago.  Thus, there is no prejudice 
in the failure to provide the veteran with the five elements 
of a service-connection claim.  As the claim for increased 
rating is being denied, the veteran also has not been 
prejudiced by VA's failure to provide notice as to the 
effective date of any increased rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007). In this case, 
the veteran's service, private and VA medical records have 
been associated with the claims file, and the veteran was 
afforded an appropriate VA examination in connection with his 
claim.  In addition, pursuant to the December 2004 remand 
instructions, the RO attempted to ascertain from the veteran 
information for all medical care providers who had treated 
him for a low back disorder since March 2001.  The veteran 
indicated that he had received treatment at the VAMC.  See 
March 2005 statement in support of claim.  The RO also 
obtained treatment records from Nathan Chiropractic and 
associated them with the claims file.  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

A disability evaluation in excess of 30 percent for arthritis 
of the lumbar spine is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


